           Case 1:18-cv-00681-RJL Document 159-1 Filed 02/20/20 Page 1 of 2



UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

AARON RICH,                                                  Case No. 1:18-cv-00681-RJL
                                                             Honorable Richard J. Leon
Plaintiff,

v.

EDWARD BUTOWSKY,
MATTHEW COUCH,
AMERICA FIRST MEDIA,

Defendants.




                         DECLARATION OF EDEN P. QUAINTON
                       IN SUPPORT OF NOTICE OF CORRECTION

        I, Eden P. Quainton, declare under penalty of perjury that the following is true and

correct:

        1.      I am counsel for Defendants Edward Butowsky and Matthew Couch. This

declaration is based upon my personal knowledge and upon information provided to me in my

official capacity.

        2.      On February 18, 2020, I filed a Notice of Response to Order to Show Cause and a

Declaration in Support of Response with the Court. Dkt. 157, Dkt. 157-1.

        3.      In my submission, I represented that I had requested that Courtlistener.com

remove an Exhibit that had been improperly redacted and that I had confirmed the item was no

longer available on the Courtlistener.com website. Dkt. 157-1 at ¶ 9.

        4.      To the best of my knowledge and recollection my statement that I had notified

Courtlistener.com was true and accurate. It is possible I confused the notification with a separate

notification I had made in connection with an earlier request.


                                                 1
        Case 1:18-cv-00681-RJL Document 159-1 Filed 02/20/20 Page 2 of 2



        5.      My client, Matthew Couch, informed me that the Exhibit had been removed from

the Courtlistener website. Declaration of Matthew Couch, dated February 2020. Because the

link related to information of concern solely to Mr. Couch, who had brought the issue to my

attention, I relied on this representation.

        6.      However, on February 20, 2020, counsel for Plaintiff informed me that the

Exhibit was available on the Courtlistener.com website.

        7.      I filed a removal request with Courtlistener.com and have personally confirmed

that the Exhibit, Dkt. 130-2, is no longer available on the website.

Executed: February 20, 2020



                                              /s/_Eden P. Quainton______________________
                                              EDEN P. QUAINTON
                                              QUAINTON LAW PLLC
                                              D.C. Bar No. NY0318
                                              1001 Avenue of the Americas, 11th Fl.
                                              New York, NY 10018
                                              212-813-8389
                                              equainton@gmail.com




                                                 2
